Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

The numbering of original claims 1-40 is renumbered.  Claims 1-20, 22, 23, 29, 30, 36 and 37 have been canceled, and no new claims have been added.  

The following is an examiner’s statement of reasons for allowance:

The Office has deemed Applicant’s latest claim amendments and corresponding remarks (dated 4/19/2022) persuasive to overcome the current rejection of the claims over the applied prior art reference(s) and/or any other reasonable rejection of the claims over additional candidate prior art and/or prior art combination, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In particular, the Office notes that none of the currently applied prior art references (Kunjithapatham et al, Majumder et al, Boss et al), nor any other candidate prior art reference expressly and sufficiently discloses a combination of features recited by independent claims 21, 28 and 35 as a whole, and in particular the recited or amended feature{s} of the non-transitory machine-readable medium comprising instruction which when executed cause a processor to: 
assign a relevance to the first notification, wherein the relevance is based at least in part on a stored user’s preference and on one or more of: a reputation of the application sending the notification, a relationship between a sender and the user, and semantics of the notification content; 
communicate the first notification to the determined first device according to the determined first delivery mechanism; 
determine how the user interacted with the first notification; 
update the stored user’s preference based on how the user interacted with the 
intercept a second notification for the user sent from the notification server;
assign a relevance to the second notification, wherein the relevance is based at least in part on the updated stored user’s preference;
determine the stored user’s preference for a second device and a second delivery mechanism;
determine whether to communicate the second notification to the second device using the second delivery mechanism;
communicate the second notification to the determined second device according to the determined second delivery mechanism; and 
update the stored user’s preference based on how the user interacted with the second notification on the second device” -- and the independent claims are thus considered allowable over prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 9:00AM- 5:00PM, first Fridays OFF. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451